SEABURY, J.
[1] This action was brought to recover damages for the conversion of the body of an automobile. The complaint was dismissed at the close of the plaintiff’s case. Plaintiff proved that he was the owner of the automobile, that the automobile was in the possession of the defendant in the latter’s garage, that he duly demanded its return, and that defendant refused to return it. Proof of these facts established a prima facie case requiring the defendant to make a defense.
[2] The contention of the respondent that, because some of the testimony offered on behalf of the plaintiff was contradictory, the plaintiff did not sustain the burden of proof, cannot be upheld. In the absence of any evidence on behalf of the defendant, the court should have indulged all reasonable inferences in behalf of the plaintiff, and should not have dismissed the complaint.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.